Case 17-11204        Doc 44     Filed 04/16/19     Entered 04/16/19 13:22:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 11204
         Jarvis Gutter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/09/2017.

         2) The plan was confirmed on 08/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/18/2018.

         5) The case was Dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-11204             Doc 44         Filed 04/16/19    Entered 04/16/19 13:22:14                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $9,545.00
           Less amount refunded to debtor                                  $8.27

 NET RECEIPTS:                                                                                             $9,536.73


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,384.26
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $395.90
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,780.16

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured           0.00        607.16           607.16           0.00        0.00
 Ars Account Resolution                  Unsecured          50.00           NA               NA            0.00        0.00
 Bank of America                         Unsecured         500.00           NA               NA            0.00        0.00
 Bank Of America NA                      Secured      104,706.15    104,417.79       104,417.79            0.00        0.00
 Bank Of America NA                      Secured        1,005.30       1,005.30         1,005.30           0.00        0.00
 Bill Me Later                           Unsecured         800.00           NA               NA            0.00        0.00
 CHASE CARD                              Unsecured         790.00           NA               NA            0.00        0.00
 Christ Hospital & Medical Center        Unsecured      1,000.00            NA               NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         900.00        573.00           573.00           0.00        0.00
 Comcast                                 Unsecured      1,000.00            NA               NA            0.00        0.00
 Comenity Capital Bank/Paypal Credit     Unsecured           0.00        861.33           861.33           0.00        0.00
 Commonwealth Edison Company             Unsecured         800.00        766.91           766.91           0.00        0.00
 Discover Bank                           Unsecured         748.00           NA               NA            0.00        0.00
 ECast Settlement Corp                   Secured       19,772.00     21,196.67        19,722.00         228.08    3,414.31
 ECast Settlement Corp                   Unsecured            NA       1,474.67         1,474.67           0.00        0.00
 Enhanced Recovery Co L                  Unsecured         127.00           NA               NA            0.00        0.00
 Illinois Tollway                        Unsecured         500.00           NA               NA            0.00        0.00
 Ingalls Memorial Hospital               Unsecured           0.00        616.10           616.10           0.00        0.00
 Javeed Akhter MD                        Unsecured          34.00         31.00            31.00           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         864.00        864.25           864.25           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         495.00        495.14           495.14           0.00        0.00
 MEDICALRECOV                            Unsecured         262.00           NA               NA            0.00        0.00
 Nicor Gas                               Unsecured         700.00        457.72           457.72           0.00        0.00
 Portfolio Recovery Associates           Unsecured         482.00        507.24           507.24           0.00        0.00
 Portfolio Recovery Associates           Unsecured         301.00        321.43           321.43           0.00        0.00
 Regional Acceptance Corp                Unsecured            NA       5,924.05         5,924.05           0.00        0.00
 Regional Acceptance Corp                Secured       11,960.00     12,424.05          6,500.00        582.91      465.28
 Resurgent Capital Services              Unsecured         586.00        587.65           587.65           0.00        0.00
 Speedy Cash                             Unsecured         344.00        343.99           343.99           0.00        0.00
 Sprint                                  Unsecured         700.00           NA               NA            0.00        0.00
 St. Margaret Mercy                      Unsecured      2,000.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-11204             Doc 44        Filed 04/16/19    Entered 04/16/19 13:22:14                Desc       Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim         Claim         Claim        Principal       Int.
 Name                                       Class   Scheduled      Asserted      Allowed         Paid          Paid
 SW CRDT SYS                            Unsecured         693.00           NA           NA             0.00        0.00
 Tempoe Financial                       Secured           500.00          0.00       500.00           46.27      19.72
 United States Dept Of Education        Unsecured           0.00    12,023.72     12,023.72            0.00        0.00
 United States Dept Of Education        Unsecured    115,975.00    104,706.11    104,706.11            0.00        0.00
 University of Chicago Medical Center   Unsecured      3,000.00            NA           NA             0.00        0.00
 US Bank                                Unsecured         400.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim           Principal                Interest
                                                                   Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $104,417.79               $0.00                 $0.00
       Mortgage Arrearage                                       $1,005.30               $0.00                 $0.00
       Debt Secured by Vehicle                                 $26,222.00             $810.99             $3,879.59
       All Other Secured                                          $500.00              $46.27                $19.72
 TOTAL SECURED:                                               $132,145.09             $857.26             $3,899.31

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                     $0.00                 $0.00               $0.00
        All Other Priority                                           $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                     $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $131,161.47                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                                 $4,780.16
           Disbursements to Creditors                                 $4,756.57

 TOTAL DISBURSEMENTS :                                                                                 $9,536.73




UST Form 101-13-FR-S (9/1/2009)
Case 17-11204        Doc 44      Filed 04/16/19     Entered 04/16/19 13:22:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
